Citation Nr: 0701792	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-08 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for residuals of an 
intracranial aneurysm with episodic neurologic dysfunction.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for spontaneous 
nystagmus and ocular tracking weakness.

4.	Entitlement to service connection for a deviated septum.

5.	Entitlement to service connection for depressive disorder 
with adjustment disorder.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1978 to 
June 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)   in Newark, New 
Jersey.  

Unfortunately, further evidentiary development is required 
before rendering a decision in this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action 
is required on his part.

As an additional preliminary matter, the Board notes that a 
July 2002 RO decision also denied service connection for 
residuals of a fractured T-5 vertebrae.              The 
veteran filed a notice of disagreement (NOD) with that 
decision, and a statement of the case (SOC) was issued to him 
in March 2004.  Since he did not then file a timely 
substantive appeal (VA Form 9, or equivalent statement) of 
that decision, it became final and binding.  See 38 C.F.R. §§ 
3.104, 20.202 (2006).        So new and material evidence 
must first be presented before readjudication of the claim on 
the merits.  In his May 2006, the veteran reiterated his 
claim for service connection for the above condition -- as 
there is a previous final denial of record, his claim should 
be deemed a petition to reopen.  This additional claim, 
however,   is not currently before the Board.  
38 C.F.R. § 20.200.  So it is referred to the RO for 
appropriate development and consideration.









REMAND

The veteran's claims for service connection as to which an 
appeal already has been completed initially require further 
development of the record before consideration of them on the 
merits.  This should consist first of a VA medical 
examination to ascertain whether these claimed medical 
conditions, for which thus far there is some       evidence 
of post-service, are indeed causally related to an incident 
of service.         
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006) (VA will provide a medical examination or 
obtain a medical opinion in accordance with the duty to 
assist the claimant, if VA determines it is necessary to 
decide the claim).   

The veteran has indicated regarding the likelihood of a 
precipitating injury from service, which allegedly caused the 
onset of the claimed conditions, that during his 
participation in basic training for the U. S. Navy when 
attempting to complete an obstacle course, he fell over and 
landed upside down, injuring his head.  He states that after 
the injury, he also experienced a temporary elevation of 
blood pressure, and other symptoms of dizziness, vomiting and 
musculoskeletal pain.  His service medical records (SMRs) are 
absent for any indication of such an injury, but these 
records notably are limited to his service entrance 
examination and dental records.  Additional attempts to 
obtain his comprehensive SMRs should be undertaken to provide 
any relevant information on file, as discussed further below.  
In any event, the veteran's lay assertions are sufficient 
evidence of the underlying incident in which he sustained a 
fall, and regardless of whether there is competent medical 
evidence confirming the severity and extent of a head injury 
as described.                  So further medical inquiry is 
warranted at this point as to whether his claimed conditions 
are service-related.  See Buchanan v. Nicholson, 451 F.3d 
1331,        1336 (Fed. Cir. 2006) (where lay evidence 
provided is credible and competent,     the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).  




Concerning the post-service medical manifestations which 
substantiate the reasonable likelihood of the current 
disabilities identified, there are various conditions that 
represent the potential residuals of an intracranial 
aneurysm,           and this apart from the remaining 
specific disorders claimed as due to a                head 
injury (such as bilateral hearing loss, and spontaneous 
nystagmus).                           
The result of an August 2000 CT scan of the brain at the UMD 
New Jersey University Hospital showed a 3.5-mm left cavernous 
internal carotid artery aneurysm.  There was no evidence for 
acute infarct or acute bleed seen.  There is no earlier 
documentation of signs or symptoms of an aneurysm; a November 
1992    CT brain scan at the Pt. Pleasant clinic was 
essentially normal.  This tends to indicate an aneurysm that 
developed subsequent to service, in mid-2000 -- and if indeed 
later confirmed, the more appropriate characterization of 
this claimed condition will become that of an aneuryism post-
service, directly linked to service.  To the extent the issue 
adjudicated has been that of residuals of an intracranial 
aneurysm in service, however, there is the February 1993 
assessment of Dr. F., that the veteran experienced episodic 
neurologic dysfunction, with loss of motor power, decreased 
vision and loss of consciousness, representing an apparent 
residual condition.  As to whether the actual onset of the 
aneurysm was associated with service, or occurred later in 
time, this may be clarified in connection with the requested 
medical examination on the claim at issue.          

As for the additional claimed disabilities, the record 
further includes the        October 2000 private 
audiologist's assessment of bilateral, mild to moderate, 
sensorineural hearing loss, isolated to 8000 Hertz.  
Subsequent audiograms in        July 2001 and December 2003 
at the O.M.P. clinic showed an audiometric curve that was 
generally normal, although with mild hearing loss at various 
frequencies.  With regard to claimed visual problems, an 
October 2000 private audiological clinical report noted a 
spontaneous direction fixed right beating nystagmus, and 
demonstrated weak oculo-motor function in eye tracking and 
optikinetic nystagmus testing.  He has since reported 
complaints of seeing spots and other visual problems 
affecting vision in July 2001, and December 2003 at the 
O.M.P. clinic.  Additionally, he was evaluated for complaints 
of sinus problems by private physicians during the mid-1990s, 
and the December 2003 report of Dr. K. indicates an 
impression of marked nasal septal deviation, with mild 
paranasal sinus disease. There is also of record the November 
1992 report of Dr. Z., a psychiatrist, of a diagnosis of 
adjustment disorder with emotional features, and June 1997 
diagnosis of Dr. C., psychologist, of depressive disorder 
(although he ruled out a somatoform disorder, for the absence 
of associated physical findings).
  
Accordingly, based on the recent symptomatology identified 
above, VA medical examination is needed to resolve the likely 
etiology of these conditions, and whether they are due to 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993)           
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability          and an 
injury or disease incurred in service.").  See, too, Duenas 
v. Principi,                  18 Vet. App. 512, 516 (2004).  
At the outset, an examination by a neurologist should be 
scheduled to determine whether the intracranial aneurysm 
(whether deemed either coincident with a head-injury, or 
first occurring post-service), spontaneous nystagmus and 
deviated septum are each related to an alleged            in-
service head injury.  In providing this determination, the 
examination provider will have the opportunity to thoroughly 
review the relevant clinical history,                 as well 
as the veteran's own report, in confirming whether there was 
an actual incident of head trauma that occurred.  In 
addition, more specialized audiological and psychiatric 
examinations are warranted to determine the etiologies of             
these particular conditions (with the availability for review 
of the findings of        the preceding neurological 
examiner).  See 38 U.S.C.A. § 5103A(d);                      
38 C.F.R. § 3.159(c)(4).

As further development of the record, the RO (via the AMC) 
should attempt to obtain the veteran's complete SMRs.  The RO 
already has made two inquiries to the National Personnel 
Records Center (NPRC) in this regard.  At first, this agency 
sent only the veteran's dental records, and most recently in 
December 2001 it responded by providing a copy of his service 
entrance examination as the remaining record still on file.  
Thus, it does not appear that any further SMRs are available 
from that agency under his designated file.  The veteran 
himself, however, in March 2006 indicated that he believed he 
had documentation of an in-service injury already in his 
possession, but had been unsuccessful in sending it by mail.  
Also, he has stated that he recalls that there was one 
military physician in particular who treated him for a head 
injury.  Therefore, the veteran should have the opportunity 
to present any further relevant records, as well as details 
of the circumstances of his treatment in service, including 
whether if at a military hospital or facility other than 
where he would have routinely been provided medical care.  
See 38 C.F.R. § 3.159(c)(2)  (VA will undertake reasonable 
efforts to assist in obtaining relevant federal records, 
including service department records).   

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Contact the veteran and request that 
he provide   any further information 
that would be of assistance    in 
attempting to locate his comprehensive 
SMRs       (in addition to the dental 
records and entrance examination 
obtained), to particularly include 
names of treatment providers in 
service, and locations where treatment 
was received if at a military hospital 
or facility other than where he would 
have been routinely provided medical 
treatment.  Also request that he 
provide any documentation of the 
alleged in-service injury already in 
his possession.

Then undertake efforts to obtain any 
remaining  relevant medical records 
from service (such as hospitalization 
reports, or temporary medical 
profiles), as appropriate, that would 
help further substantiate the 
occurrence of an in-service head 
injury. 







2.	Schedule the veteran for a VA 
neurological examination.  It is 
initially requested that this examiner 
clarify whether the veteran currently 
has      a spontaneous nystagmus with 
ocular tracking weakness, and/or a 
deviated septum.  Also, the examiner 
should identify any current residuals 
of an intracranial aneurysm, including 
episodic neurologic dysfunction -- of 
note in making this determination, 
there is some indication that an 
intracranial aneurysm may have 
developed after service discharge, so 
it is requested that the examiner 
clarify (based on review of the 
relevant clinical history) whether this 
actually occurred.  If it is found to 
have first manifested     post-service, 
please note that the underlying 
aneurysm condition itself is that which 
must be considered as to whether it is 
directly due to service (as opposed to 
"residuals" of that injury, which 
would necessarily mean the subsequent 
result of in-service injury).

The VA examiner should then provide an 
opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the diagnosed 
condition(s) is/are etiologically 
related to the veteran's purported head 
injury during military service, in 
which he sustained a fall during a 
basic training exercise.        To 
assist in making this important 
determination,           it is 
essential that the designated examiner 
review the relevant evidence in the 
claims file, particularly that from 
service to evaluate whether the veteran 
sustained the type of head trauma while 
on active duty,             as alleged, 
which precipitated the onset of the 
diagnosed condition(s). 

If an opinion cannot be rendered 
without resorting       to pure 
speculation, please explain why this is 
not possible or feasible.

To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include a complete copy of this remand.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Then schedule the veteran for VA 
audiological and psychiatric 
disabilities for claims pertaining to 
these specific disabilities.  

With regard to claimed bilateral 
hearing loss, the veteran should 
undergo an audiogram and Maryland CNC 
speech recognition test, to determine 
whether he currently has sufficient 
bilateral hearing loss to satisfy the 
threshold minimum requirements of 38 
C.F.R.           § 3.385 to be 
considered a disability by VA 
standards. If he does, then the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not the current sensorineural 
hearing loss is etiologically related 
to the veteran's military service -- 
including especially as a manifestation 
of an alleged in-service head injury, 
and also taking into consideration his 
medical, occupational and recreational 
history prior to and since service.  In 
offering this opinion,                  
the examiner should consider the 
preceding report of the neurological 
examiner, to the extent clarifying 
whether the underlying claimed head 
trauma occurred in service as 
described.

The psychiatric examiner should examine 
the veteran to confirm whether he 
currently experiences depressive 
disorder, and/or an adjustment 
disorder.    If so, then the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
the diagnosed condition is 
etiologically related to the veteran's 
military service -- including 
especially as a manifestion of an 
alleged in-service head injury.              
In offering this opinion, the examiner 
should consider the preceding report of 
the neurological examiner,        to 
the extent clarifying whether the 
underlying claimed head trauma occurred 
in service as described.

To facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

4.	Review the claims file.  If any 
development is incomplete, including if 
any examination report     does not 
contain sufficient information to 
respond     to the questions posed, 
take corrective action before 
readjudication.  See Stegall v. West, 
11 Vet. App. 268 (1998).
5.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
this case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




